Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMR IN THE YEAR OF OUR LORD l8ll —
John Anderson by E Brush his Attorney Complains of Claudius Berthlot in custody of &c In a plea of covenant broken For that whereas the said Claudius by a certain writing obligatory sealed with his seal made and executed at the River Raisin in the District of Erie in said Territory to wit on the fourteenth day of June in the year of our Lord one thousand Eight hundred nine he the said Claudius became obligated and obliged to pay or cause to be paid unto the said John Anderson or his order the quantity of fifty one gallons of good merchantable whiskey for ballance of all accounts up to the date of the said writing obligatory for Value recd by him the said Claudius and which said whisky was to be paid on or before the first day of October next (meaning the first day of October next ensuing the date of the said writing obligatory) Yet the said Claudius altho oftentimes there unto requested hath not as yet paid the said John the said quantity of fifty one gallons of whisky or any part thereof whereby the said John in this behalf hath been greatly injured prejudiced and damnified contrary to the form and effect of the said writing obligatory and the said covenant of the said Claudius in this behalf made as aforesaid and so the said John says that the said Claudius hath not kept his said covenant so made with him the said John as aforesaid (altho often requested so to do) but hath broken the same and to keep the same with the said John hath hitherto wholly refused and still refuses to the said John his damage of one hundred dollars and therefore he brings suit &c and he brings here into court the said writing obligatory sealed with the seal of the said Claudius which gives sufficient evidence of the premises aforesaid— E Brush Atty
John Anderson puts in his place E Brush his atty agl Claudius Berthelot in the plea aforesaid
*346OYER
I promis to pay or cause to be paid unto John Anderson or his order the quantity of fifty one gallons of good merchantable whisky for ballance of all accounts up till this date value recd as witness my hand and seal this 14th day of June 1809 on or before 1 Octr next Signd Claudius Berthlot Attest
P. J. Austin
Bill of Indictment against Bailey Austin for
Uttering as true false forged & counterfeit coin



[Case 297, Paper 5]
United States of America Territory of Michigan to wit
IN THE SUPREME COURT OF THE SAID TERRITORY, OF THE TERM OF SEPTEMBER, ONE THOUSAND EIGHT HUNDRED AND ELEVEN-
The Jurors of the United States for the body of the Territory of Michigan, on their oaths present, that Bailey Austin late of Detroit, in the said Territory of Michigan, after the twenty first day of April in the year of our Lord, one thousand eight hundred & six to wit, on the twenty third day of March in the year of our Lord, one thousand eight hundred and eleven with force and arms, at Detroit aforesaid within the aforesaid Territory of Michigan, and within the jurisdiction of this court, feloniously did utter as true, a certain false forged and counterfeited coin purporting to be a silver half dollar, *347coined at the mint of the United States of America, but which was in fact counterfeited and made of pewter or lead, or some other base metal, which said false forged and counterfeited coin, was by the said Bailey Austin, then and there uttered for the payment of money to one Benoni Taylor, then and there being, with intention to defraud the said Benoni Taylor; he the said Bailey Austin then and there well knowing the said false forged and counterfeited coin, to be false forged and counterfeited, at the time of uttering the same against the form of the statute in such case made and provided, and against the peace and dignity of the United States of America and of the Territory of Michigan Harris H. Hickman Atty Genr1

[In the handwriting of Elijah Brush]


[In the handwriting of Harris H. Hickman]